Citation Nr: 0001636	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a right ankle disorder, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January to July 1990.

This case was remanded by the Board in June 1999 to afford 
the veteran a personal hearing at the RO.  In November 1999 a 
personal hearing conducted by the undersigned Board member 
was held at the RO.  


FINDING OF FACT

The post-operative residuals of a right ankle disorder result 
in pain and limitation of motion of the ankle, but are not 
productive of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
post-operative residuals of a right ankle disorder have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§  3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5003, 5270, 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The veteran's service connected right ankle disorder 
has been examined.  The VA has fulfilled its duty to assist 
the veteran in the development of the facts pertinent to his 
claim for an increased evaluation. 38 U.S.C.A. § 5107(a).

Factual Background

The veteran sustained a twisting injury to the right ankle 
during service.  Post-service medical records report 
continued right ankle symptoms, including pain and 
instability.  In 1991 X-rays of the right ankle showed 
degenerative changes.  In August 1994, reconstruction of the 
right anterior ligament and right calcaneal fibular ligament 
was performed due to continued right ankle instability.  VA 
clinical records in 1994 and 1995 reveal complaints of pain, 
instability, and limitation of motion of the right ankle.  

A VA medical examination of the joints was performed in 
February 1997.  The veteran complained of aching and pain 
around the (right) ankle joint.  It was reported that he had 
no external support or help and that he did not use a cane or 
crutches.  Range of motion studies of the right ankle 
revealed that flexion was to 70 degrees; extension was to 20 
degrees; inversion was to 35 degrees; and eversion was to 10 
degrees.  An X-ray of the right ankle revealed mild 
diastasis.  The diagnosis was status post reconstruction of 
the lateral collateral ligament of the right ankle with mild 
diastasis of the ankle joint that may predispose arthritic 
changes.  

VA clinical records in April 1997 show that the veteran 
sustained an avulsion fracture of the tip of the right 
malleolus.  In July and September 1997 the veteran reported 
continued right ankle pain.  Physical findings were equivocal 
regarding right ankle instability.  

A VA medical examination of the right ankle that was 
performed in April 1998 revealed the veteran's complaint of 
pain over the lateral aspect of the right ankle.  He 
reportedly had right ankle pain about 60 percent of his 
waking hours, and right ankle pain that awakened him at 
night.  Any physical activity that involved his right ankle 
caused increased pain.  The veteran described his right ankle 
pain as moderate to severe.  

The physical examination revealed that the veteran did not 
appear to have any joint or extremity pain while standing or 
walking.  There was moderate tenderness and edema over the 
lateral aspect of the right ankle.  There was moderate pain 
reported on dorsiflexion of the right ankle that was to the 
0-degree position, and with plantar flexion that was to the 
20-degree position.  Moderate pain was reported with any 
ankle inversion or eversion.  It was reported that there was 
no impairment of right ankle strength.  The diagnoses were:  
Status post reconstruction of lateral ligament, right ankle 
1994; right ankle sprain, chronic.   

A personal hearing was held at the RO in December 1998.  The 
veteran testified that he had strong (right ankle) pain that 
occurred at his job filling cylinders that required standing 
most of the day.  He stated that he wore an ankle brace most 
of the time and that no mater how far he walked he had right 
ankle pain.  The veteran testified that he had right ankle 
swelling once or twice per week.  He stated that he elevated 
and placed ice on his right ankle after work each day.  The 
veteran reported that he had right ankle instability once per 
week and limitation of motion of the ankle.  

In November 1999 a personal hearing was held at the RO that 
was conducted by the undersigned Board member.  The veteran 
testified that he wore his ankle brace all day.  He stated 
that he had right ankle pain and weakness.  The veteran 
testified that VA medical personnel had informed him that his 
right ankle required further surgery.  He stated that he used 
over-the-counter medication for right ankle pain.  The 
veteran was queried about the time he had lost from work due 
to right ankle symptoms and he when he was "off and on" 
jobs he would inform potential employers about his ankle 
problem and they indicated they could not give him a 
position.  He indicated his present job was going "okay."



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 West 1991); 38 C.F.R. § 
Part 4 (1997).  

The veteran asserts that he has increased pain and 
instability in his right ankle and that his right ankle 
disorder is far more disabling than the current disability 
evaluation indicates. 

The veteran's service-connected post-operative residuals of 
right ankle disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5271 (1999).  Degenerative or traumatic 
arthritis, substantiated by x-ray findings, is rated 
according to the limitation of motion which results.  
Moderate limitation of ankle motion is rated as 10 percent 
disabling, while marked limitation of motion is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Codes 5003, 5010, 5271 
(1999).  The Board observes that 20 percent is the highest 
rating available under Diagnostic Code 5271.  A 30 percent 
disability evaluation is also potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  

A review of the clinical evidence shows that the veteran's 
right ankle is substantially symptomatic, manifested by 
limitation of motion and instability. While limitation of 
motion of the right ankle is shown, there is no clinical 
evidence of right ankle ankylosis, and the 20 percent 
disability evaluation is the maximum rating available under 
DC 5271.  

With respect to the veteran's right ankle pain complaints, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In this case, the Board 
finds no provision upon which to assign a higher rating.  As 
mentioned previously, the 20 percent disability evaluation is 
the maximum rating available under DC 5271.  Furthermore, a 
review of the medical evidence does not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.  The veteran's disability picture does not 
approximate the criteria necessary for a higher disability 
evaluation.  38 C.F.R. §  4.7.  

The Board has considered the veteran's testimony from the 
December 1998 and November 1999 personal hearings where he 
reported his right ankle complaints and symptoms.  The Board 
concludes that the weight of the veteran's testimony is 
limited since the evidence of records does not reveal 
pathology which equates to the criteria necessary for a 
higher disability evaluation.  Additionally, there is no 
evidence of loss of time from work due to the right ankle 
disability.  This case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  In this case, the 
Board finds that the veteran's right ankle disability is 
appropriately rated as 20 percent disabling under DC 5271. 


ORDER

An increased evaluation for the post-operative residuals of a 
right ankle disorder is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

